Title: To Thomas Jefferson from Bernard Peyton, 14 June 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
14 June 1821
I hand herewith a/c sales your 7 Hhds: Tobacco & the balance your Flour on hand, say 98 Blls:, all of which hope will be satisfactory.I send by Woods Thom 4 Blls: Herrings 1 Bll: best family shad, & the 6 Blls: Herrings for Lynchburg are also on the way.These are Fresh Herrings & shad just arrived & inspected this morning. The Books mentioned in my last will be forwarded to-day either to Shadwell Mills or Jas Leitch at Charlottesville.With great respect Dr Sir, Your Mo: Obd:Bernard Peyton